DETAILED ACTION

Applicant’s amendment submitted on January 28. 2022 in response to the Office action (OA) mailed on July 28, 2021 (“hereinafter the previous OA”) have been fully considered. 
Support for claim amendment can be found in original claims 2 and 4.
In view of applicant’s amendment and further consideration, the 35 USC 112(a) rejection of claims 1-7 as set forth in the previous OA is withdrawn.  

Further, in view of applicant’s amendment, the 35 USC 112(b) rejection is withdrawn. 

The 35 USC 102/103 rejection of claims 1-6 over Morioka et al. (US 20130017363A1) is modified in view of applicant’s amendment. 

   







Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morioka et al. (US 20130017363A1). 

a pressure sensitive adhesive (PSA) sheet (laminate) comprising a base material 11, a release liner 13, and a layer of PSA 12 contacting a region of a first major surface of the release liner (Figure 1 and 0032).  Morioka further discloses that the release liner includes polypropylene and polyethylene (0062), which suggests a release liner comprising at least one polyolefin as claimed.  

As to claim 1 limitation of the release liner being free of polyethylene terephthalate (PET), it is submitted that Morioka teaches that the material of the release liner is not particularly limited and as a material there may be used a film comprising  resin such as polyethylene terephthalate, polypropylene, polyethylene, or the like, a foamed film thereof, or paper such as glassine paper, coated paper, laminated paper or the like (0062).  While Morioka lists PET as one of the materials for release liner, Morioka also lists other material (not PET) as release liner (e.g. polyethylene and polypropylene).  Further, Example 1 of Morioka discloses a release liner obtained by laminating polyethylene resin onto both faces of wood free paper and subjecting one other face to release treatment using silicone-based release agent (0084).  Accordingly, a person having ordinary skill in the art would recognize from the aforementioned disclosure in Morioka that the release liner is free of polyethylene terephthalate. 

As to claim 1, Morioka teaches claimed invention except for the property “wherein upon exposure to leaser electromagnetic radiation, the adhesive layer is configured to absorb at least 55% of the laser electromagnetic radiation and the release 


As to claim 5, this claim is examined as requiring presence of an optical film. It is submitted that the claimed invention does not set forth any specific composition of the optical film and merely recites “optical film”.  The adhesive sheet of Morioka includes a resin film as a base material 11, wherein the resin film includes pigment (C) (0034).  

As to claim 6, this claim refers to the alternative embodiment described in base claim 5 (i.e. second release liner) without first positively requiring the presence of the alternative embodiment in claim 6.  As such, claim 6 is met by virtue of being dependent from the rejected base claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 20130017363A1) as applied to claim1 above, and further in view of Forier et al. (US 20160107425 A1) and Banba et al. (US 20120094037A1). 

As to claim 7, Morioka is silent as to disclosing the adhesive layer of claim 7.

monomer composition (polymerizable mixture) comprising an alkyl (meth)acrylate monomer (at least one alkyl acrylate ester) and modifying monomers e.g. hydroxyl group containing monomer (at least one polar monomer), carboxyl group containing monomer (at least one polar monomer) etc. (0048). While, Forier does not explicitly mention free radical generating initiator in the polymerizable mixture, it is submitted that Banba discloses formation of acrylic polymer containing PSA by use of thermal initiator (free radical generating initiator) or photopolymerization initiator (0032 and 0052).  Moreover, examples of thermal initiators disclosed by Banba include azo polymerization initiators and peroxide polymerization initiators (0056).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a reaction product of a polymerizable mixture (acrylic PSA) as renders obvious by Forier in view of Banba in as a PSA for Morioka’s PSA sheet, motivated by the desire to practice the invention of Morioka with an acrylic based PSA layer that is desired by Morioka (0060 of Morioka).  





Response to Arguments
Applicant's arguments filed on January 28, 2022 have been fully considered but they are not persuasive. 

With respect to the 35 USC 102/103 rejection of claims 1-6 over Morioka et al. (US 20130017363A1), applicant submits that claim 1, as amended, is neither anticipated by nor obvious over Morioka.  Page 6 of the amendment. 

The examiner respectfully submits that applicant has not provided persuasive arguments against the aforementioned rejection.  Moreover, as set forth presently in the current OA, the claims are still either anticipated or rendered obvious by Morioka.  Accordingly, applicant’s argument is not found persuasive.  The examiner respectfully submits that claimed invention is broad in terms of structure and composition of the release liner and the adhesive layer such that it does not overcome the aforementioned rejection. 

With respect to the 35 USC 103 rejection of claim 7 over Morioka et al. (US 20130017363A1) as applied to claim1 above, and further in view of Forier et al. (US 20160107425 A1) and Banba et al. (US 20120094037A1), applicant has incorporated same argument that is previously set forth in the current OA.  Page 6 of the amendment. 

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 12, 2022